Citation Nr: 0524139	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  00-12 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1943 to January 1945.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2000 rating 
decision of the Los Angeles Regional Office (RO) of the  
Department of Veterans Affairs (VA).  A hearing before a 
hearing officer was held at the RO in August 2000.  In 
November 2003, the case was remanded for further development.    


FINDING OF FACT

The veteran's sole service-connected disability, urethral 
stricture rated 60 percent, is not shown to be of such nature 
and severity as to preclude his participation in any 
substantially gainful employment consistent with his 
education and experience.


CONCLUSION OF LAW

A TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  The VCAA redefines 
VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
for VA benefits and includes an enhanced duty to notify the 
claimant.  This enhanced duty includes notifying the claimant 
of the information and evidence necessary to substantiate a 
claim, the respective claims development responsibilities of 
the claimant and VA, and providing a specific request to the 
claimant to provide any information in his possession 
pertaining to the claim.  VCAA notice should normally be 
provided to a claimant before the initial rating decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).   Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The appellant has been advised of VA's duties to notify and 
assist in the development of the claim.  A letter in May 2004 
explained what the evidence must show to substantiate a claim 
for TDIU.  This letter also outlined his and VA's 
responsibilities in claims development, specifically 
informing him that VA was responsible for obtaining records 
from any federal agency and for making reasonable efforts to 
get relevant records not held by a federal agency, but that 
it was ultimately his responsibility to ensure that VA 
received records not in the possession of a federal 
department or agency.  The April 2000 rating decision, a May 
2000 statement of the case (SOC) and supplemental SOCs from 
April 2001 and February 2005 notified the veteran of 
applicable laws and regulations, of what the evidence showed 
and why his claim was denied.    

In conjunction with advising the veteran of what the evidence 
needed to show to substantiate his claim, the May 2004 letter 
also specifically asked him to submit any evidence in his 
possession that pertained to his claim or to identify (for VA 
to obtain) any additional evidence that he thought might 
support his claim.  While VCAA notice was not provided prior 
to the rating on appeal (and could not have been provided 
prior since the decision predated VCAA enactment), the case 
was readjudicated after complete notice was given, and the 
veteran has had sufficient opportunity to respond.  He is not 
prejudiced by any notice timing deficiency because any such 
deficiency early in the process was cured by his having a 
full opportunity to participate in the adjudication/appeals 
process after notice was given.  No further notice to the 
veteran is required.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  
  
Regarding the duty to assist, VA has obtained records of 
pertinent medical treatment.  VA also arranged for a medical 
examination in October 2000.  Pursuant to the Board's April 
2004 remand, VA also sent the veteran (along with the May 
2004 letter) an updated release form for him to sign and 
return so records of his May 2002 treatment for urethral 
stricture at the Brotman Medical Center could be obtained.  
VA also asked the veteran to submit or identify any 
additional evidence pertinent to his claim.  However, the 
veteran did not return the release form, and did not identify 
or submit any further evidence other than record of non 
pertinent treatment he received for a heart attack in 2003.  
As VA could not attempt to obtain the Brotman Medical Center 
records without appellant's release and the duty to assist is 
not a one-way street (See Wood v. Derwinski, 1 Vet. App. 190 
(1991)), VA's assistance obligations are met.  He is not 
prejudiced by the Board's proceeding with appellate review.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

In 1982, the veteran had reported that he held a high school 
education, and last worked (as a cabdriver) in 1966.  He 
filed a claim for TDIU in November 1999, alleging that his 
service-connected urethral stricture rendered him 
unemployable.  VA progress notes from March 1997 to December 
1999 show treatment and evaluation for the urethral 
disability.  The diagnostic impression was status post 
urethroplasty with nocturia. The veteran was provided 
incontinence diapers, and in June 1999 tolterodine was 
prescribed.  

On his May 2000 Form 9, the veteran asserted that he was 
entitled to TDIU because his physical condition, including 
diabetes, glaucoma and back and leg conditions, would not 
allow him to maintain employment. 

In an August 2000 statement, the veteran indicated that he 
had not been able to work or obtain employment due to his 
service connected condition since 1966.  

At an August 2000 hearing at the RO the veteran testified 
that due to his service connected disability, he had to use 
the bathroom at least once an hour during the day.  He also 
had pain in his side all the time.  Whenever he would leave 
home, he would wear a diaper, and at home he used pads.  He 
indicated that between needing diapers and frequent trips to 
the bathroom, he was unable to function in a work setting.  

On October 2000 examination on behalf of VA , the diagnosis 
was status post urinary surgical procedure secondary to 
urethral stricture, with incontinence, diabetes mellitus, 
degenerative disc disease and spondylosis.  The veteran 
reported that he had to urinate hourly and three times at 
night and wore diapers or absorbent pads as a result of 
incontinence.  He also complained of back pain starting in 
1965 and stated that he stopped working as a cab driver a 
number of years prior as a result of the back pain.  The 
examiner found that the veteran's urinary frequency was 
secondary to his diabetes.  He also indicated that he did not 
believe that there was any relationship between the urethral 
stricture and the veteran's employability.  The urinary 
condition had mild impact on the veteran's daily activities, 
requiring him to urinate frequently.  The examiner 
recommended that the veteran should have close accessibility 
to restroom facilities.       

III.  Analysis

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).

TDIU will be granted when the evidence shows that the 
veteran, by reason of his service-connected disabilities, is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran's urethral stricture is rated 60 percent, 
satisfying the schedular requirements of 38 C.F.R. § 4.16(a).  
To establish entitlement to TDIU, however, it must also be 
shown that due to this service connected disability the 
veteran is unable to obtain or pursue substantially gainful 
employment.  

The veteran has not worked since 1966 and the urethral 
stricture is his only service connected disability.  
Consequently, the question that must be resolved is how the 
veteran's urethral stricture affects his ability to function 
in a work setting.  As noted, the physician who conducted the 
October 2000 examination specifically indicated that he did 
not believe that there was any relationship between the 
urethral stricture and the veteran's employability.  The 
physician specifically found that the veteran's chief 
complaint was back problems and that the urinary condition 
had mild impact on the veteran's daily activities in that it 
simply required him to be in close proximity to restroom 
facilities.  Additionally, it is noteworthy that the examiner 
actually attributed the veteran's urinary frequency to his 
non-service connected diabetes, rather than to the service 
connected urethral stricture. 

Even if the examiner had found that the urethral stricture is 
the actual cause of the urinary frequency, there is no 
competent (medical) evidence of record that the urinary 
frequency and/or any other manifestation of the urethral 
stricture results in unemployability.  The only evidence of 
record supporting this contention is the veteran's own lay 
testimony.  The degree of disability present is in large 
measure a medical question, and a physician's opinion has 
more probative value than that of a layperson.  While the 
urethral stricture may require proximity to restroom 
facilities, such requirement is not inconsistent with all 
forms of substantially gainful employment.  Although the 
veteran may be precluded from driving a taxicab, the urethral 
stricture disability would not appear to be inconsistent with 
related employment, such taxicab dispatcher. 

In summary, the record does not demonstrate that the 
veteran's service-connected disability (urethral stricture) 
renders him unable to engage in a substantially gainful 
occupation consistent with his education and experience.  The 
preponderance of the evidence is against the claim, and it 
must be denied.  



ORDER

TDIU is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


